          WARNING: AT LEAST ONE DOCUMENT COULD NOT BE INCLUDED!
                       You were not billed for these documents.
                                 Please see below.

Document Number Document Description Pages                 Document Error
   Document 1   Attachment            15 DOCUMENT COULD NOT BE RETRIEVED!
   attachment                              However, it may still be viewable individually.
   Document 1   Attachment             2 DOCUMENT COULD NOT BE RETRIEVED!
   attachment                              However, it may still be viewable individually.
Case 3:19-cv-01128 Document 1 Filed 02/08/19 Page 1 of 7
Case 3:19-cv-01128 Document 1 Filed 02/08/19 Page 2 of 7
Case 3:19-cv-01128 Document 1 Filed 02/08/19 Page 3 of 7
Case 3:19-cv-01128 Document 1 Filed 02/08/19 Page 4 of 7
Case 3:19-cv-01128 Document 1 Filed 02/08/19 Page 5 of 7
Case 3:19-cv-01128 Document 1 Filed 02/08/19 Page 6 of 7
Case 3:19-cv-01128 Document 1 Filed 02/08/19 Page 7 of 7
Case 3:19-cv-01128 Document 1-1 Filed 02/08/19 Page 1 of 2
Case 3:19-cv-01128 Document 1-1 Filed 02/08/19 Page 2 of 2
Case 3:19-cv-01128 Document 1-2 Filed 02/08/19 Page 1 of 2
Case 3:19-cv-01128 Document 1-2 Filed 02/08/19 Page 2 of 2
Case 3:19-cv-01128 Document 1-3 Filed 02/08/19 Page 1 of 4
Case 3:19-cv-01128 Document 1-3 Filed 02/08/19 Page 2 of 4
Case 3:19-cv-01128 Document 1-3 Filed 02/08/19 Page 3 of 4
Case 3:19-cv-01128 Document 1-3 Filed 02/08/19 Page 4 of 4
Case 3:19-cv-01128 Document 1-4 Filed 02/08/19 Page 1 of 3
Case 3:19-cv-01128 Document 1-4 Filed 02/08/19 Page 2 of 3
Case 3:19-cv-01128 Document 1-4 Filed 02/08/19 Page 3 of 3
Case 3:19-cv-01128 Document 1-5 Filed 02/08/19 Page 1 of 7
Case 3:19-cv-01128 Document 1-5 Filed 02/08/19 Page 2 of 7
Case 3:19-cv-01128 Document 1-5 Filed 02/08/19 Page 3 of 7
Case 3:19-cv-01128 Document 1-5 Filed 02/08/19 Page 4 of 7
Case 3:19-cv-01128 Document 1-5 Filed 02/08/19 Page 5 of 7
Case 3:19-cv-01128 Document 1-5 Filed 02/08/19 Page 6 of 7
Case 3:19-cv-01128 Document 1-5 Filed 02/08/19 Page 7 of 7
Case 3:19-cv-01128 Document 1-8 Filed 02/08/19 Page 1 of 8
Case 3:19-cv-01128 Document 1-8 Filed 02/08/19 Page 2 of 8
Case 3:19-cv-01128 Document 1-8 Filed 02/08/19 Page 3 of 8
Case 3:19-cv-01128 Document 1-8 Filed 02/08/19 Page 4 of 8
Case 3:19-cv-01128 Document 1-8 Filed 02/08/19 Page 5 of 8
Case 3:19-cv-01128 Document 1-8 Filed 02/08/19 Page 6 of 8
Case 3:19-cv-01128 Document 1-8 Filed 02/08/19 Page 7 of 8
Case 3:19-cv-01128 Document 1-8 Filed 02/08/19 Page 8 of 8
Case 3:19-cv-01128 Document 1-9 Filed 02/08/19 Page 1 of 2
Case 3:19-cv-01128 Document 1-9 Filed 02/08/19 Page 2 of 2
Case 3:19-cv-01128 Document 1-10 Filed 02/08/19 Page 1 of 2
Case 3:19-cv-01128 Document 1-10 Filed 02/08/19 Page 2 of 2
Case 3:19-cv-01128 Document 1-11 Filed 02/08/19 Page 1 of 4
Case 3:19-cv-01128 Document 1-11 Filed 02/08/19 Page 2 of 4
Case 3:19-cv-01128 Document 1-11 Filed 02/08/19 Page 3 of 4
Case 3:19-cv-01128 Document 1-11 Filed 02/08/19 Page 4 of 4
Case 3:19-cv-01128 Document 1-12 Filed 02/08/19 Page 1 of 5
Case 3:19-cv-01128 Document 1-12 Filed 02/08/19 Page 2 of 5
Case 3:19-cv-01128 Document 1-12 Filed 02/08/19 Page 3 of 5
Case 3:19-cv-01128 Document 1-12 Filed 02/08/19 Page 4 of 5
Case 3:19-cv-01128 Document 1-12 Filed 02/08/19 Page 5 of 5
Case 3:19-cv-01128 Document 1-13 Filed 02/08/19 Page 1 of 4
Case 3:19-cv-01128 Document 1-13 Filed 02/08/19 Page 2 of 4
Case 3:19-cv-01128 Document 1-13 Filed 02/08/19 Page 3 of 4
Case 3:19-cv-01128 Document 1-13 Filed 02/08/19 Page 4 of 4
Case 3:19-cv-01128 Document 1-14 Filed 02/08/19 Page 1 of 4
Case 3:19-cv-01128 Document 1-14 Filed 02/08/19 Page 2 of 4
Case 3:19-cv-01128 Document 1-14 Filed 02/08/19 Page 3 of 4
Case 3:19-cv-01128 Document 1-14 Filed 02/08/19 Page 4 of 4
Case 3:19-cv-01128 Document 1-15 Filed 02/08/19 Page 1 of 3
Case 3:19-cv-01128 Document 1-15 Filed 02/08/19 Page 2 of 3
Case 3:19-cv-01128 Document 1-15 Filed 02/08/19 Page 3 of 3
Case 3:19-cv-01128 Document 1-16 Filed 02/08/19 Page 1 of 6
Case 3:19-cv-01128 Document 1-16 Filed 02/08/19 Page 2 of 6
Case 3:19-cv-01128 Document 1-16 Filed 02/08/19 Page 3 of 6
Case 3:19-cv-01128 Document 1-16 Filed 02/08/19 Page 4 of 6
Case 3:19-cv-01128 Document 1-16 Filed 02/08/19 Page 5 of 6
Case 3:19-cv-01128 Document 1-16 Filed 02/08/19 Page 6 of 6
Case 3:19-cv-01128 Document 1-17 Filed 02/08/19 Page 1 of 2
Case 3:19-cv-01128 Document 1-17 Filed 02/08/19 Page 2 of 2
Case 3:19-cv-01128 Document 1-18 Filed 02/08/19 Page 1 of 15
Case 3:19-cv-01128 Document 1-18 Filed 02/08/19 Page 2 of 15
Case 3:19-cv-01128 Document 1-18 Filed 02/08/19 Page 3 of 15
Case 3:19-cv-01128 Document 1-18 Filed 02/08/19 Page 4 of 15
Case 3:19-cv-01128 Document 1-18 Filed 02/08/19 Page 5 of 15
Case 3:19-cv-01128 Document 1-18 Filed 02/08/19 Page 6 of 15
Case 3:19-cv-01128 Document 1-18 Filed 02/08/19 Page 7 of 15
Case 3:19-cv-01128 Document 1-18 Filed 02/08/19 Page 8 of 15
Case 3:19-cv-01128 Document 1-18 Filed 02/08/19 Page 9 of 15
Case 3:19-cv-01128 Document 1-18 Filed 02/08/19 Page 10 of 15
Case 3:19-cv-01128 Document 1-18 Filed 02/08/19 Page 11 of 15
Case 3:19-cv-01128 Document 1-18 Filed 02/08/19 Page 12 of 15
Case 3:19-cv-01128 Document 1-18 Filed 02/08/19 Page 13 of 15
Case 3:19-cv-01128 Document 1-18 Filed 02/08/19 Page 14 of 15
Case 3:19-cv-01128 Document 1-18 Filed 02/08/19 Page 15 of 15
